TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00077-CR


Jose Luis Maldonado, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 950262, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Jose Luis Maldonado seeks to appeal a judgment of conviction for the
offense of murder.  The district court has certified that this is a plea-bargain case and Maldonado
has no right of appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction 
Filed:   June 11, 2009
Do Not Publish